                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CLINT BRYANT, et al.,

                       Plaintiffs,
                                                              Case No. 19-cv-0050-bhl
       v.

BMW OF NORTH AMERICA LLC,

                  Defendant.
______________________________________________________________________________

                             PROTECTIVE ORDER
______________________________________________________________________________

       Based on the Stipulation of the parties and the factual representations set forth therein, the
Court finds that exchange of sensitive information between or among the parties and/or third
parties other than in accordance with this Order may cause unnecessary damage and injury to the
parties or to others. The Court further finds that the terms of this Order are fair and just and that
good cause has been shown for entry of a protective order governing the confidentiality of
documents produced in discovery, answers to interrogatories, answers to requests for admission,
and deposition testimony.
       IT IS THEREFORE ORDERED that, pursuant to Fed. R. Civ. P. 26(c) and Civil L. R.
26(e), the agreed motion for protective order, ECF No. 69, is GRANTED:
 1. Purpose. The parties agree that this Stipulation and Confidentiality Order is necessary as
     discovery in the above-captioned lawsuit may involve the production of confidential,
     proprietary, and private information for which special protection from public disclosure is
     warranted. Specifically, this Action may involve trade secrets, customer information, and
     valuable research, development, commercial, financial, technical, and/or proprietary
     information, which is generally unavailable in the public domain, which may be confidential
     or otherwise protected from disclosure under federal or state law, for which special protection
     is warranted and that good cause exists for the entry of this Confidentiality Order.
 2. Definitions.
     2.1. “Document” – The term “document” is defined as such term is defined in Rule 34 of
        the Federal Rules of Civil Procedure. Accordingly, documents include writings,
        drawings, graphs, charts, photographs, sound recordings, images, and other data or data
        compilations stored in any medium from which information can be obtained either
        directly or, if necessary, after translation by the responding party into a reasonably
        usable form.
   2.2. “Action” – The term “Action” shall mean the above-caption lawsuit.
   2.3. “Producing Party” – The term “Producing Party” shall mean the party that produces
        Confidential documents in accordance with this Confidentiality Order.
   2.4. “Receiving Party” – The term “Receiving Party” shall mean the party that receives
        Confidential information and/or documents from the producing party.
   2.5. “Recipient” – The term “Recipient” shall mean any party or person that receives
        Confidential information and/or documents from the producing party, including any
        persons identified in Paragraph 6 of this Confidentiality Order, together with such
        person’s shareholders, directors, officers, employees, agents, attorneys or employees of
        attorneys.
3. Limitations On Use. Any information or document designated as “CONFIDENTIAL” by a
   Producing Party, as provided in Paragraph 3.1 below, shall only be used by the Receiving
   Party for the purpose of litigation of this Action. Except as provided for in Paragraph 3.2
   below, the use of any information or documents subject to this Confidentiality Order shall not
   be used in any other proceedings.
      3.1. All documents produced and designated as “CONFIDENTIAL” for review by any
           party to this Action, and any information reflected therein, shall be deemed to be
           “CONFIDENTIAL”, and subject to the provisions of this Confidentiality Order
           pending such further designation of confidentiality as herein provided. Access to
           information so designated as “CONFIDENTIAL”, or any copies, excerpts, digests,
           or summaries thereof, shall be limited to the persons listed in Paragraph 5 of this
           Confidentiality Order and subject to the restrictions set forth in this Confidentiality
           Order.
      3.2. In any other proceeding in which BMW of North America, LLC (“BMW NA”) has
           been named a party, use of information or documents subject to this Confidentiality
           Order shall be permitted, upon prior written notice to the Producing Party’s counsel
           in this Action, and only to the extent reasonably necessary to alert BMW NA’s
           counsel to a discovery deficiency alleged in such other proceeding. Nothing in this
           paragraph permits the use or filing of such Confidential information or documents in
           such other proceeding.
4. Designation.
   4.1. Exercise of Restraint and Care in Designating Material for Protection. A Producing
        Party shall take reasonable care to limit any Confidential designation to information and
        documents that reasonably qualify for protection given the purpose of this
        Confidentiality Order as stated in Paragraph 1, “Purpose”. A Producing Party shall make
        reasonable efforts to ensure non-confidential information and documents are not
        unjustifiably swept within the ambit of this Confidentiality Order. Mass, indiscriminate,
        or routinized designations are prohibited. Designations that are shown to be clearly
        unjustified or that have been made for an improper purpose (e.g., to unnecessarily
        encumber the case development process or to impose unnecessary expenses and burdens
        on other parties) may expose the Producing Party to sanctions.
   4.2. If it comes to a Producing Party’s attention that information or items that it designated
        for protection do not qualify for protection, the Producing Party shall promptly notify
        the Receiving Party that it is withdrawing the Confidential designation.
   4.3. A Producing Party may designate selected documents and the information reflected in
        them as “CONFIDENTIAL” as follows:
        4.3.1.    With respect to any documents, by marking the documents, and each copy,
                  with the legend “CONFIDENTIAL” at any time prior to the delivery of any
                  requested copies of that document to other parties; provided, however, that all
                  documents produced for inspection and not selected for copying shall continue
                  to be treated as confidential;
        4.3.2.    With respect to deposition testimony, if any, by so stating on the record or by
                  written notification to counsel for the other party within 30 days after the
                  deposition. Any transcript designated “CONFIDENTIAL” shall itself be
                  treated as a Confidential document; and
        4.3.3.    With respect to tangible things (other than documents) produced or disclosed,
                  by giving written notice of the designation to the other party to the Action
                upon disclosure or production;
4.4. In the event that a Producing Party fails to designate any document or information as
     Confidential in accordance with this Confidentiality Order that it later determines ought
     to be so designated, such Producing Party may, within a reasonable time after
     disclosure, designate such document or information as Confidential, and such
     documents or information shall thereafter be treated in accordance with this
     Confidentiality Order. The inadvertent or unintentional disclosure of Confidential
     material that should have been designated as such, regardless of whether the
     information, document or thing was so designated at the time of disclosure, shall not be
     deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the
     specific information, document or thing disclosed or as to any other material or
     information concerning the same or related subject matter. Such inadvertent or
     unintentional disclosure may be rectified by notifying in writing counsel for all parties
     to whom the material was disclosed that the material should have been designated
     Confidential within a reasonable time after disclosure. Such notice shall constitute a
     designation of the information, document, or thing as Confidential under this
     Confidentiality Order. The party disclosing Confidential material that should have been
     designated as such shall redisclose the material with the proper designation.
4.5. A party shall not be obligated to challenge the propriety of the designation of
     information, documents, or things as Confidential at the time such designation is made,
     or at any other time, and failure to do so shall not preclude a subsequent challenge
     thereof.
4.6. If a party challenges a Confidential designation, it shall send or give notice to the
     Producing Party, and they shall attempt to resolve any challenge in good faith on an
     expedited and informal basis. If the challenge cannot be expeditiously resolved by
     agreement, either the Producing Party or the challenging party may apply for
     appropriate ruling(s) from the Court. The designated document, information or thing
     shall continue to be treated as Confidential until the Court orders otherwise.
4.7. The burden of persuasion in any such challenge proceeding shall be on the Producing
     Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
     impose unnecessary expenses and burdens on other parties) may expose the challenging
        party to sanctions.
5. Persons Permitted. The only persons permitted access to Confidential information or any
   copies, excerpts, digests, or summaries, shall be as follows:
   5.1. The Court, as well as court reporters and court personnel;
   5.2. The parties to the Action and any executives, officers, directors, employees, or agents
        of the parties in the Action to whom it is necessary to show the material for purposes of
        preparing the litigation;
   5.3. The parties’ respective attorneys as well as employees of those attorneys to whom it is
        necessary to show the material for purposes of preparing the litigation;
   5.4. Professional accountants, financial or other experts or consultants retained by or for the
        parties to assist in the preparation of the prosecution or defense of this Action, as well
        as their respective staff or employees whose duties and responsibilities require access
        to such materials;
   5.5. Deposition witnesses, at their depositions and on the record;
   5.6. Vendors retained by or for the parties to assist in preparing for pretrial discovery, trial
        and/or hearings including, but not limited to, court reporters, litigation support
        personnel, jury consultants, individuals to prepare demonstrative and audiovisual aids
        for use in the courtroom or in depositions or mock jury sessions, as well as their staff,
        stenographic, and clerical employees whose duties and responsibilities require access
        to such materials;
   5.7. Adjusters and other claims personnel associated with the general liability carrier and/or
        any excess carriers for all defendants relative to their handling of the claim file as part
        of this litigation.
   5.8. Any mediator or settlement officer, and their supporting personnel, mutually agreed
        upon by any of the parties engaged in settlement discussions; and
   5.9. Individuals otherwise ordered by the Court.
6. Restrictions. Disclosure of Confidential information to those persons designated in
   Paragraph 5 of this Confidentiality Order shall be subject to the following restrictions:
   6.1. Confidential information shall not be given, shown, made available, discussed, or
        otherwise communicated to anyone without first informing such person of the contents
        of this Confidentiality Order. In the case of persons specified in Paragraph 5,
         subsections 5.4 – 5.7 above, counsel for the Receiving Party shall obtain a signed
         acknowledgment, attached hereto as Exhibit “A”, stating that the person:
         6.1.1. Is familiar with the terms of this Confidentiality Order and agrees to comply
                 with and be bound by such terms, and
         6.1.2. Submits to the Court’s jurisdiction for purposes of enforcement of this
                 Confidentiality Order.
   6.2. No party shall file Confidential documents or materials with the Court until the Court
         determines whether such material may be filed under seal or on the public docket. A
         party seeking to file such material shall first notify the Producing Party, and the party
         seeking to maintain the confidentiality of the material shall promptly file a Motion to
         Seal such confidential material. The Motion to Seal shall reference this Confidentiality
         Order, describing the general nature and purpose for submitting the paper (i.e., exhibit
         to declaration in support of motion, etc.), and provide a factual demonstration of
         potential harm to support the request to have the document filed under seal. Reference
         to a document’s designation as Confidential pursuant to this Confidentiality Order,
         without more, will not suffice to show a particularized need to seal such documents.
         Motions to Seal must be filed and ruled upon prior to submission of the actual material
         sought to be sealed; and
   6.3. This Order is not intended to govern the use of Confidential information, documents, or
         things at the trial of this Action.
7. Inadvertent Production. When a Producing Party gives notice to the Receiving Parties that
   certain inadvertently produced material is subject to a claim of privilege or other protection,
   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
   26(b)(5)(B). This provision is not intended to modify whatever procedure may be established
   in an e-discovery order that provides for production without prior privilege review. Pursuant
   to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
   effect of disclosure of a communication or information covered by the attorney-client
   privilege or work product protection, the parties may incorporate their agreement in the
   stipulated protective order submitted to the Court.
8. Final Disposition; Destruction/Return of Documents. After the final disposition of this
   Action, within 45 days of a written request by the Producing Party, the Receiving Parties shall
   return all Protected Material to the Producing Party or destroy such material. As used in this
   Paragraph, “Protected Material” includes all copies, abstracts, compilations, summaries, and
   any other manner of reproducing or capturing any of the Confidential documents or materials,
   including the information contained therein, which are subject to this Confidentiality Order.
   Whether the Protected Material is returned or destroyed, the Receiving Parties shall submit a
   written certification to the Producing Party by the 45 day deadline that (1) identifies (by
   category, where appropriate) all the Protected Material that was returned or destroyed, and
   (2) affirms that the Receiving Party has not retained any of the Protected Material.
   Notwithstanding this provision, the parties’ counsel are entitled to retain an archival copy of
   all pleadings, motion papers, trial, deposition, and hearing transcripts, except any such
   transcripts which are designated as Confidential or filed in accordance with paragraph 6.2,
   above (“Archival Material”). Confidential documents and materials, except those documents
   or materials which are admitted into evidence at trial and are not under seal, which are
   appended, exhibited or annexed to Archival Material shall be removed from such Archival
   Material and returned or destroyed in accordance with this paragraph. Any quotations, text,
   or other substantive reference to the information contained in the Protected Material which
   appears in the Archival Material shall be permanently redacted. Any copies of Protected
   Materials containing annotations, markings, or other notes, whether made by an attorney or
   other person, shall be destroyed in accordance with this paragraph.
9. Objections Not Waived. The parties’ stipulation to the entry of this Confidentiality Order
   shall not constitute a waiver of any parties’ right to object to disclosing or producing any
   information or item on any ground not addressed in this Confidentiality Order. Similarly, no
   Party waives any right to object on any ground to use in evidence of any of the material
   covered by this Confidentiality Order.
10. No Prejudice. This Confidentiality Order is being entered without prejudice to the right of
   any party to move the Court for modification or for relief from any of its terms.
11. Response to Subpoena or Other Request for Production.             If any other person, Court,
   administrative or governmental agency subpoenas or otherwise orders the production of
   Confidential documents which are subject to the terms of this Confidentiality Order, the
   person to whom the subpoena or other process is directed promptly shall notify the issuing
   person, Court, or agency that the subpoenaed documents are subject to this Confidentiality
   Order, and promptly shall notify the undersigned counsel for the Producing Party, in writing
   via email or facsimile, of the following: (1) the identity of the person, Court, or agency
   requesting production, including the address of same; (2) the documents or items being
   requested; (3) the date on which compliance is demanded; (4) the location at which
   compliance is demanded; and (5) the case name, jurisdiction, and index, civil case, or other
   number identifying the case or proceeding. Under no circumstances shall Confidential
   documents subject to this Confidentiality Order be produced prior to the expiration of forty
   five (45) days following receipt by the producing party of written notification of the subpoena
   or order seeking the production of such documents unless required by the subpoena or other
   court order. Nothing in this Confidentiality Order shall prohibit the Producing Party from
   intervening in the litigation or other proceeding in which the subpoena or other process has
   been issued, and the person to whom the subpoena or other process is directed shall cooperate
   in the Producing Party’s efforts to prevent disclosure of Confidential documents in such
   litigation or other proceeding.
12. Duration. This Confidentiality Order shall survive the final resolution of this Action, whether
   by adjudication or settlement, and shall remain in full force and effect unless modified by an
   Order of this Court or by the written stipulation of the parties filed with the Court.

      Dated at Milwaukee, Wisconsin on May 18, 2021.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge
